Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30 , 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 001-35608 Natural Grocers by Vitamin Cottage, Inc. (Exact name of registrant as specified in its charter) Delaware 45-5034161 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12612 West Alameda Parkway Lakewood, Colorado (Address of principal executive offices) (Zip code) (303) 986-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non -accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of July 31, 2017 was 22,434,931 . Table of Contents Natural Grocers by Vitamin Cottage, Inc. Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30 , 2017 Table of Contents Page Number PART I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2017 (unaudited) and September 30, 2016 3 Consolidated Statements of Income for the three and nine months ended June 30, 2017 and 2016 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended June 30, 2017 and 2016 (unaudited) 5 Notes to Unaudited Interim Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 1 Table of Contents Except where the context otherwise requires or where otherwise indicated, all references herein to ‘‘we,’’ ‘‘us,’’ ‘‘our,’’ ‘‘Natural Grocers,’’ and the ‘‘Company’’ refer collectively to Natural Grocers by Vitamin Cottage, Inc. and its consolidated subsidiaries. Forward-Looking Statements This Quarterly Report on Form 10-Q (this Form 10-Q) includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 in addition to historical information. These forward-looking statements are included throughout this Form 10-Q, including in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” All statements that are not statements of historical fact, including those that relate to matters such as our industry, business strategy, goals and expectations concerning our market position, future operations, margins, profitability, capital expenditures, liquidity and capital resources, future growth, pending legal proceedings and other financial and operating information, are forward-looking statements. We may use the words “anticipate,” “assume,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “future,” “target” and similar terms and phrases to identify forward-looking statements in this Form 10-Q. The forward-looking statements contained in this Form 10-Q are based on management’s current expectations and are subject to uncertainty and changes in circumstances. We cannot assure you that future developments affecting us will be those that we have anticipated. Actual results may differ materially from these expectations due to changes in global, regional or local political, economic, business, competitive, market, regulatory and other factors, many of which are beyond our control. We believe that these factors include those referenced in Item 1A – “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended September 30, 2016 (the Form 10-K) and Item 1A – “Risk Factors” in this Form 10-Q. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, our actual results may vary in material respects from those projected in these forward-looking statements. Any forward-looking statement made by us in this Form 10-Q speaks only as of the date of this report. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by any applicable securities laws. You are advised, however, to consult any further disclosures we may make in our future reports filed with the Securities and Exchange Commission (the SEC). Such reports may be read and copied at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549 and may also be accessed on the SEC’s website at www.sec.gov . Our filings with the SEC are also available, free of charge, through our website at www.naturalgrocers.com. 2 Table of Contents PART I. Financial Information Item 1. Financial Statements NATURAL GROCERS BY VITAMIN COTTAGE, INC. Consolidated Balance Sheets (Dollars in thousands, except per share data) June 30 , September 30, (unaudited) Assets Current assets: Cash and cash equivalents $ Accounts receivable, net Merchandise inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits and other assets Goodwill and other intangible assets, net of accumulated amortization of $388 and $380, respectively Deferred financing costs, net 41 50 Total other assets Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ Accrued expenses Capital and financing lease obligations, current portion Total current liabilities Long-term liabilities: Capital and financing lease obligations, net of current portion Revolving credit facility Deferred income tax liabilities, net Deferred compensation Deferred rent Leasehold incentives Total long-term liabilities Total liabilities Commitments (Note 6 and 10) Stockholders’ equity: Common stock, $0.001 par value, 50,000,000 shares authorized, 22,510,279 shares issued at June 30, 2017 and September 30, 2016 and 22,434,931 and 22,452,609 shares outstanding at June 30, 2017 and September 30, 2016, respectively 23 23 Additional paid-in capital Retained earnings Common stock in treasury at cost, 75,348 and 57,670 shares, at June 30, 2017 and September 30, 2016, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to unaudited interim consolidated financial statements. 3 Table of Contents NATURAL GROCERS BY VITAMIN COTTAGE, INC. Consolidated Statements of Income (Unaudited) (Dollars in thousands, except per share data) Three months ended June 30 , Nine months ended June 30 , Net sales $ Cost of goods sold and occupancy costs Gross profit Store expenses Administrative expenses Pre-opening and relocation expenses Operating income Interest expense ) Income before income taxes Provision for income taxes ) Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of shares of common stock outstanding: Basic Diluted See accompanying notes to unaudited interim consolidated financial statements. 4 Table of Contents NATURAL GROCERS BY VITAMIN COTTAGE, INC. Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Nine months ended June 30 , Operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss on disposal of property and equipment ) 4 Share-based compensation Deferred income tax (benefit) expense ) Non-cash interest expense - 10 Changes in operating assets and liabilities Decrease (increase) in: Accounts receivable, net ) Merchandise inventory ) ) Prepaid expenses and other assets ) Increase (decrease) in: Accounts payable Accrued expenses ) Deferred compensation Deferred rent and leasehold incentives Net cash provided by operating activities Investing activities: Acquisition of property and equipment ) ) Proceeds from sale of property and equipment, net of commissions of $80 and zero, respectively 12 Net cash used in investing activities ) ) Financing activities: Borrowings under credit facility Repayments under credit facility ) ) Capital and financing lease obligations payments ) ) Loan fees paid - ) Repurchases of common stock ) ) Payments on withholding tax for vested restricted stock units ) ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosures of cash flow information: Cash paid for interest on revolving credit facility $ Cash paid for interest on capital and financing lease obligations, net of capitalized interest of $433 and $469, respectively Income taxes paid Supplemental disclosures of non-cash investing and financing activities: Acquisition of property and equipment not yet paid $ Property acquired through capital and financing lease obligations See accompanying notes to unaudited interim consolidated financial statements. 5 Table of Contents NATURAL GROCERS BY VITAMIN COTTAGE, INC. Notes to Unaudited Interim Consolidated Financial Statements June 30 , 2017 and 2016 1. Organization Nature of Business Natural Grocers by Vitamin Cottage, Inc. (Natural Grocers or the holding company) and its consolidated subsidiaries (collectively, the Company) operate retail stores that specialize in natural and organic groceries and dietary supplements. The Company operates its retail stores under its trademark Natural Grocers by Vitamin Cottage ® . As of June 30, 2017, the Company operated 140 stores in 19 states. The Company also has a bulk food repackaging facility and distribution center in Golden, Colorado. The Company had 126 stores in 19 states as of September 30, 2016. 2. Basis of Presentation and Summary of Significant Accounting Policies Consolidated Financial Statements The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial statements and are in the form prescribed by Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements. The information included in this Form 10-Q should be read in conjunction with Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and notes thereto included in the Form 10-K. The accompanying consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the Company’s financial results. Interim results are not necessarily indicative of results for any other interim period or for a full fiscal year. The Company reports its results of operations on a fiscal year ending September 30. The accompanying consolidated financial statements include all the accounts of the holding company’s wholly owned subsidiaries, Vitamin Cottage Natural Food Markets, Inc. (the operating company) and Vitamin Cottage Two Ltd. Liability Company (VC2). All significant intercompany balances and transactions have been eliminated in consolidation. The Company has one reporting segment: natural and organic retail stores. Sales from the Company’s natural and organic retail stores are derived from sales of the following product categories, which are presented as a percentage of sales for the three and nine months ended June 30, 2017 and 2016, as follows: Three months ended June 30 , Nine months ended June 30 , Grocery % Dietary supplements Other % Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management reviews its estimates on an ongoing basis, including those related to lease assumptions, allowances for self-insurance reserves, valuation of inventories, useful lives of property and equipment for depreciation and amortization, valuation allowances for deferred tax assets and litigation based on currently available information. Changes in facts and circumstances may result in revised estimates and actual results could differ from those estimates. 6 Table of Contents Recent Accounting Pronouncements In January 2017, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-04, “Intangibles – Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment” (ASU 2017-04). The amendments in ASU 2017-04 simplify the accounting for goodwill impairment for all entities by requiring impairment charges to be based on the first step in the current two-step impairment test. An impairment charge for the amount by which the carrying amount exceeds the reporting unit’s fair value should be recognized; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. The amendments should be applied on a prospective basis. Early adoption is permitted for annual and interim goodwill impairment testing dates after January 1, 2017 and is effective for the Company’s first quarter of the fiscal year ending September 30, 2020. The Company is currently evaluating the impact that the adoption of these provisions will have on its consolidated financial statements. In March 2016, the FASB issued ASU 2016-09, “Improvements to Employee Share-Based Payment Accounting,” Topic 718, “Compensation-Stock Compensation” (ASU 2016-09). ASU 2016-09 includes provisions intended to simplify various aspects related to how share-based payments are accounted for and presented in the financial statements, including income tax consequences, forfeitures and classification on the statement of cash flows. The provisions of ASU 2016-09 are effective for the Company’s first quarter of the fiscal year ending September 30, 2018, with early adoption permitted. Currently, the Company does not expect to early adopt the provisions of ASU 2016-09. Based upon current estimates, the Company does not expect t he adoption of ASU 2016-09 will have a significant impact on its consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, “Leases,” Topic 842, “Leases” (ASU 2016-02). ASU No. 2016-02 requires lessees to recognize a right-of-use asset and corresponding lease liability for all leases with terms of more than 12 months. Recognition, measurement and presentation of expenses will depend on classification as a finance or operating lease. ASU 2016-02 also requires certain quantitative and qualitative disclosures. The provisions of ASU 2016-02 should be applied on a modified retrospective basis and are effective for the Company’s first quarter of the fiscal year ending September 30, 2020, with early adoption permitted. The adoption of ASU 2016-02 will result in a material increase to the Company’s consolidated balance sheets for lease liabilities and right-of-use assets. The Company is currently evaluating the other effects the adoption of ASU 2016-02 will have on its consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, “Simplifying the Measurement of Inventory,” Topic 330, “Inventory” (ASU 2015-11). The amendments in ASU 2015-11, which apply to inventory that is measured using any method other than the last-in, first-out (LIFO) or retail inventory method, require that entities measure inventory at the lower of cost and net realizable value. The amendments in ASU 2015-11 should be applied on a prospective basis. ASU 2015-11 is effective for fiscal years beginning after December 15, 2016 and interim periods within those years. The provisions of ASU 2015-11 are effective for the Company’s first quarter of the fiscal year ending September 30, 2018. The Company does not expect the adoption of these provisions to have a significant impact on the Company’s consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers,” Topic 606, “Revenue from Contracts with Customers” (ASU 2014-09). ASU 2014-09 provides guidance for revenue recognition and will replace most existing revenue recognition guidance in GAAP when it becomes effective. ASU 2014-09’s core principle is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled for the transfer of those goods or services. ASU 2014-09 permits the use of either the retrospective or cumulative effect transition method. In July 2015, the FASB issued ASU 2015-14, “Revenue from Contracts with Customers – Deferral of the Effective Date.” The FASB approved the deferral of ASU 2014-09, by extending the new revenue recognition standard’s mandatory effective date by one year and permitting public companies to apply the new revenue standard to annual reporting periods beginning after December 15, 2017. However, earlier adoption is permitted only for annual reporting periods beginning after December 15, 2016. The guidance in ASU 2014-09 will be effective for the Company in the first quarter of the fiscal year ending September 30, 2019. The Company is continuing to evaluate the impact that the adoption of ASU 2014-09 will have on its consolidated financial statements. As of the date of this report, the Company has not finalized any estimates of the qualitative impact of the adoption of ASU 2014-09. The Company expects that the adoption of ASU 2014-09 will not have a significant impact on the Company’s revenue, which is substantially point of sale product revenue. 3. Earnings Per Share Basic earnings per share (EPS) is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted EPS reflects the potential dilution that could occur if the Company’s granted but unvested restricted stock units (RSUs) were to vest, resulting in the issuance of common stock that would then share in the Company’s earnings. 7 Table of Contents Presented below are basic and diluted EPS for the three and nine months ended June 30, 2017 and 2016, dollars in thousands, except per share data: Three months ended June 30 , Nine months ended June 30 , Net income $ Weighted average number of shares of common stock outstanding Effect of dilutive securities Weighted average number of shares of common stock outstanding including effect of dilutive securities Basic earnings per share $ Diluted earnings per share $ There were 68,864 non-vested RSUs for each of the three and nine months ended June 30, 2017, respectively, excluded from the calculation of diluted EPS as they are antidilutive. There were 103,795 and 91,828 antidilutive non-vested RSUs for the three and nine months ended June 30, 2016, respectively. The Company did not declare any dividends in the three or nine months ended June 30, 2017 or 2016. 4. Debt Credit Facility The Company is party to a credit facility (the Credit Facility) pursuant to which the amount available for borrowing is $45.0 million, including a $5.0 million sublimit for standby letters of credit. The operating company is the borrower under the Credit Facility and its obligations under the Credit Facility are guaranteed by the holding company and VC2. The Credit Facility is secured by a lien on substantially all of the Company’s assets. The Company has the ability to increase the amount available for borrowing under the Credit Facility by an additional amount that may not exceed $5.0 million if the lenders agree to provide an additional commitment or commitments. The Company has the right to borrow, prepay and re-borrow amounts under the Credit Facility at any time prior to the maturity date. The Credit Facility matures on January 31, 2021. For floating rate borrowings under the Credit Facility, interest is determined by the lender’s administrative agent based on the most recent compliance certificate of the operating company and stated at the base rate less the lender spread based upon certain financial measures. For fixed rate borrowings under the Credit Facility, interest is determined by quoted LIBOR rates for the interest period plus the lender spread based upon certain financial measures. The unused commitment fee is based upon certain financial measures. The Credit Facility requires compliance with certain customary operational and financial covenants, including a leverage ratio. The Credit Facility also contains certain other customary limitations on the Company’s ability to incur additional debt, guarantee other obligations, grant liens on assets and make investments or acquisitions, among other limitations. Additionally, the Credit Facility prohibits the payment of cash dividends, except that so long as no default exists or would arise as a result thereof, the operating company may pay cash dividends to the holding company for various audit, accounting, tax, securities, indemnification, reimbursement, insurance and other reasonable expenses incurred in the ordinary course of business, and for repurchases of shares of common stock in an amount not to exceed $10.0 million. The Company had $27.5 million outstanding under the Credit Facility as of June 30, 2017 and $27.4 million outstanding under the Credit Facility as of September 30, 2016. As of each of June 30, 2017 and September 30, 2016, the Company had undrawn, issued and outstanding letters of credit of $1.0 million, which were reserved against the amount available for borrowing under the terms of the Credit Facility. The Company had $16.5 million available for borrowing under the Credit Facility as of June 30, 2017 and $16.6 million available for borrowing under the Credit Facility as of September 30, 2016. Capital and Financing Lease Obligations The Company had 17 leases as of June 30, 2017 and 16 leases as of September 30, 2016 that are included in capital and financing lease obligations (see Note 6). The Company does not record rent expense for these capitalized real estate leases; rather rental payments under the capital leases are recognized as a reduction of the capital and financing lease obligation and as interest expense. The interest rate on capital and financing lease obligations is determined at the inception of the lease. 8 Table of Contents Interest The Company incurred interest expense of approximately $0.9 million and $0.8 million for the three months ended June 30, 2017 and 2016, respectively, and approximately $2.7 million and $2.2 million for the nine months ended June 30, 2017 and 2016, respectively. The Company capitalized interest of $0.2 million for each of the three months ended June 30, 2017 and 2016 , and $0.4 million and $0.5 million for the nine months ended June 30, 2017 and 2016, respectively. 5. Shareholders’ Equity Share Repurchases On May 5, 2016, the Company’s Board of Directors (the Board) authorized a two-year share repurchase program pursuant to which the Company may repurchase up to $10.0 million in shares of the Company’s common stock. Repurchases under the Company’s share repurchase program are made from time to time at management’s discretion on the open market or through privately negotiated transactions in compliance with Rule 10b-18 under the Securities Exchange Act of 1934, as amended (the Exchange Act), subject to market conditions, applicable legal requirements and other relevant factors. Repurchases of common stock may also be made under a Rule 10b5-1 plan, which would permit common stock to be repurchased when the Company might otherwise be precluded from doing so under insider trading laws. The share repurchase program does not obligate the Company to purchase any particular amount of common stock and may be suspended, modified or discontinued by the Company without prior notice. The following table summarizes share repurchase activity for the periods indicated (in thousands, except number of shares acquired and average per share cost): Three months ended June 30 , Nine months ended June 30 , Number of common shares acquired Average price per common share acquired (including commissions) $ Total cost of common shares acquired $ During the three and nine months ended June 30, 2017, the Company reissued 63 and 12,322 treasury shares, respectively, at a cost of $0 million and $0.1 million, respectively, to satisfy the issuance of common stock pursuant to the vesting of certain restricted stock unit awards and the award of common stock grants. During the three and nine months ended June 30, 2016, the Company did not reissue any treasury shares to satisfy the issuance of common stock pursuant to the vesting of certain restricted stock unit awards or the award of common stock grants. At June 30, 2017 and September 30, 2016, the Company held in treasury 75,348 shares and 57,670 shares, respectively, totaling approximately $0.8 million and $0.7 million, respectively. Between July 1, 2017 and July 31, 2017 (the latest practicable date for making the determination), the Company has not repurchased any additional shares of the Company’s common stock. 6. Lease Commitments Capital and financing lease obligations as of June 30, 2017 and September 30, 2016, were as follows, dollars in thousands: As of June 30 , September 30, Capital lease finance obligations, due in monthly installments through fiscal year 2032 $ Capital lease obligations, due in monthly installments through fiscal year 2041 Capital lease finance obligations for assets under construction, due in monthly installments through fiscal year 2032 Total capital and financing lease obligations Less current portion ) ) Total capital and financing lease obligations, net of current portion $ 9 Table of Contents On October 7, 2016, the Company consummated a sale-leaseback transaction with an unrelated third party for a store building. Concurrently with the Company’s sale of the building, the Company entered into an agreement to lease the building back from the purchaser over an initial lease term of 15 years. The sale resulted in proceeds to the Company of approximately $2.6 million and a loss to the Company of approximately $0.5 million. Such loss has been deferred by the Company and will be amortized over the initial lease term. The Company classified the lease as operating and considers the transaction as a normal leaseback with no continuing involvement under the provisions of FASB Accounting Standards Codification Topic 840, “Leases.” 7. Property and Equipment The Company had the following property and equipment balances as of June 30, 2017 and September 30, 2016, dollars in thousands: As of Useful lives (in years) June 30 , September 30, Construction in process n/a $ Capitalized real estate leases for build-to-suit stores, including unamortized land of $617 and $617, respectively 40 Capitalized real estate leases 15 Land n/a Buildings 40 Land improvements 5 – 24 Leasehold and building improvements 1 – 25 Fixtures and equipment 5 – 7 Computer hardware and software 3 – 5 Less accumulated depreciation and amortization ) ) Property and equipment, net $ As of June 30, 2017 and September 30, 2016, construction in process included approximately $0.2 and $1.1 million, respectively, related to construction costs for build-to-suit leases in process for which the Company was deemed the owner during the construction period. Capitalized real estate leases for build-to-suit stores includes the assets for the Company’s buildings under capital lease finance obligations, and capitalized real estate leases includes assets for the Company’s buildings under capital lease obligations (see Note 6
